Case 18-60978-jwc        Doc 74    Filed 04/27/20 Entered 04/27/20 16:58:08              Desc Main
                                   Document     Page 1 of 15


                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                             * CASE NO.: 18-60978-jwc
 Steven Anthony Crawford,                           *
 DBA S-A-C Trucking, LLC,                           *
 and                                                * CHAPTER: 13
 Camille Elizabeth Crawford,                        *
                                                    *
 Debtors                                            *


           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
               DEADLINE FOR FILING WRITTEN OBJECTIONS AND
            HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

       To: Creditors and Other Parties in Interest

PLEASE TAKE NOTICE that Steven Anthony Crawford and Camille Elizabeth
Crawford filed a proposed modification to the confirmed plan in this case, a copy of
which modification you are receiving with the notice or have recently received by mail.
Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy procedure, any creditor or
other party in interest opposing this proposed modification must file that objection in
writing with the Court on or before the following deadline.

       DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on
which their proposed Modification was filed. The proposed modification was filed on
    4/27/2020
________________________.        If the twenty-third day after the date of service falls on a week-
end or holiday, the deadline is extended to the next business day.

PLACE OF FILING:

US Courthouse
Clerks Office Room 1340
75 Ted Turner Drive, SW
Atlanta, GA 30303

       If you mail an objection to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.



You must also serve a copy on the undersigned at the address stated below and on the Debtor at:
1040 Meadows Springs Drive SW Conyers GA, 30094.
Case 18-60978-jwc     Doc 74   Filed 04/27/20 Entered 04/27/20 16:58:08         Desc Main
                               Document     Page 2 of 15




        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification
is timely filed, the Court will hold a hearing on the modification in Court Room 1203 (12th
Floor) of the US Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303, at 2:30PM, on
June 2, 2020. If no objection is timely filed, the proposed Modification will be effective
pursuant to 11 U.S.C.§1329(b)(2) as part of the Confirmed Plan without further order or
notice.

“Given the current public health crisis, hearings may be telephonic
only. Please check the “Important Information Regarding Court
Operations During COVID-19 Outbreak” tab at the top of the
GANB Website prior to the hearing for instructions on whether to
appear in person or by phone.”



                                                 DATED: 4/27/2020

                                                 /s/
                                                 Jessica Douglas GA Bar No. 340570
                                                 Attorneys for Debtors



      Clark & Washington PC
      3300 NE Expy NE - Bldg 3
      Atlanta, Ga. 30341
      (P) 404-522-2222
      (F) 770-220-0685
              Case 18-60978-jwc                          Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                       Desc Main
                                                                     Document     Page 3 of 15
 Fill in this information to identify your case:
 Debtor 1           Steven Anthony Crawford
                         First Name                 Middle Name            Last Name
 Debtor 2                Camille Elizabeth Crawford
 (Spouse, if filing)    First Name                  Middle Name            Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA -                                                list below the sections of the plan that
 ATLANTA DIVISION                                                                                                     have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            18-60978-JWC                                                                                 amended plan.
 (If known)                                                                                                           1.3; 2.1; § 2.3, § 5.1; 8.1


Modification of Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                               The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                               4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1         Regular Payments to the trustee; applicable commitment period.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                       Desc Main
                                                                     Document     Page 4 of 15
 Debtor                Steven Anthony Crawford                                                  Case number
                       Camille Elizabeth Crawford



             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                    36 months                60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $3,340.00 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
    Insert additional lines as needed for more changes.):
 Beginning on                    The Regular Payment                                 For the following reason (insert reason for change):
 (insert date):                  amount will change to
                                 (insert amount):
 October 2020                    $3780.00 per Month                                  Cure term


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                          Debtor(s) will make payments directly to the trustee.

                          Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the pendency of the case.

                          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                          of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                          commitment period for tax years 2018, 2019, 2020, 2021, 2022            , the amount by which the total of all of the income tax
                          refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse
                          is not a debtor in this case, "tax refunds received" means those attributable to the debtor.

                          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                          Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                          Desc Main
                                                                     Document     Page 5 of 15
 Debtor                Steven Anthony Crawford                                                      Case number
                       Camille Elizabeth Crawford


             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:

                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                3.2, § 3.3, and orders of the Bankruptcy Court;

                                (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                executory contracts and unexpired leases as set forth in § 6.1;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs; and

                                (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                obligations; and

                                (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                for each class will be paid pro rata to the creditors in the class.

                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:      Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                          Desc Main
                                                                     Document     Page 6 of 15
 Debtor                Steven Anthony Crawford                                                    Case number
                       Camille Elizabeth Crawford


             Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                          current contractual installment payments on the secured claims listed below, with any changes required by the applicable
                          contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                          existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                          stated below.

                  If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                  orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.
 Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                               arrearage (if any)            arrearage            payment on
                                                                                                             (if applicable)      arrearage



                                               1040 Meadows Springs Conyers, GA
 Chase Mortgage                                30094 Rockdale County                  $3,451.08                                0.00%                          $95.00



 Shellpoint Mortgage                           1040 Meadows Springs Conyers, GA
 Company                                       30094 Rockdale County                  $2,000.00                                0.00%                          $95.00


§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.

                          For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set
                          out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court
                          orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls
                          over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy
                          Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.

                          For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion
                          of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
                          If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
                          entirety as an unsecured claim under Part 5 of this plan.

                          The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                          creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                          under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74        Filed 04/27/20 Entered 04/27/20 16:58:08                           Desc Main
                                                                       Document     Page 7 of 15
 Debtor                Steven Anthony Crawford                                                        Case number
                       Camille Elizabeth Crawford

 Check        Name of creditor             Estimated            Collateral    Value of      Amount of      Amount of Interest Monthly pre- Monthly post
 only if                                   amount of            and date of   collateral    claims         secured   rate     confirmation -confirmation
 motion                                    total claim          purchase                    senior to      claim              adequate     payment
 to be                                                                                      creditor's                        protection
 filed                                                                                      claim                             payment

                                                                2016 Honda
                                                                Accord
                                                                22000 miles

              American Honda
              Finance                      $24,000.00           2015          $26,575.00           $0.00   $24,000.00   5.50%          $600.00                   $600.00

                                                                2016 Volvo
                                                                780 Truck                                                                                 $1,500.00
                                                                                                                                                       Increasing to
                                                                                                                                                        $2,000.00 in
              ENGS                         $92,000.00           2015          $90,000.00           $0.00   $92,000.00   5.50%        $1,500.00          August 2019


 § 3.3       Secured claims excluded from 11 U.S.C. § 506.

     Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                          acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee.

                          The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                          creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.

                          The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier
                          of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                          under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Name of Creditor Collateral                                  Purchase date     Estimated amount     Interest rate   Monthly              Monthly
                                                                                of claim                             preconfirmation      postconfirmation
                                                                                                                     adequate             payment to creditor
                                                                                                                     protection           by trustee
                                                                                                                     payment
                  1040 Meadows
                  Springs Conyers,
                  GA 30094 Rockdale
                  County            N/A
 Bank of America, (Secured Credit   (Incur Date:
 N.A.             Line)             6/2002)                                     $4,352.08                    6.75%                $0.00                           $90.00

§ 3.4        Lien avoidance.

Check one.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                          Desc Main
                                                                     Document     Page 8 of 15
 Debtor                Steven Anthony Crawford                                                    Case number
                       Camille Elizabeth Crawford

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6        Other Allowed Secured Claims.

             A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
             the rate of 5.00 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
             interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
             of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
             U.S.C. § 522(f), if applicable.

             If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

             The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:      Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 4,900.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
             22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 505.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74      Filed 04/27/20 Entered 04/27/20 16:58:08                         Desc Main
                                                                     Document     Page 9 of 15
 Debtor                Steven Anthony Crawford                                                   Case number
                       Camille Elizabeth Crawford

             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.


                          The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                          reproduced.

             (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

  Name of creditor                                                                                     Estimated amount of claim
  Georgia Department of Revenue                                                                        $0.00
  IRS                                                                                                  $18,000.00


 Part 5:      Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                  A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $ 12,409.00 and (2) the funds remaining after disbursements have been made to all
             other creditors provided for in this plan.

                The larger of (1) 50     % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements
             have been made to all other creditors provided for in this plan.

                  100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-60978-jwc                           Doc 74       Filed 04/27/20 Entered 04/27/20 16:58:08                   Desc Main
                                                                     Document      Page 10 of 15
 Debtor                Steven Anthony Crawford                                                Case number
                       Camille Elizabeth Crawford

 Part 6:      Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


 Part 7:      Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:      Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
             included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

             The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

 Increase in payments on this modified plan is intended to cure term and is not intended to increase the base.

 Part 9:      Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/ Steven Anthony Crawford                                                 X   /s/ Camille Elizabeth Crawford
        Steven Anthony Crawford                                                         Camille Elizabeth Crawford
        Signature of debtor 1 executed on                  April 27, 2020               Signature of debtor 2 executed on    April 27, 2020

        1040 Meadows Springs Drive SW                                                   1040 Meadows Springs Drive SW
        Conyers, GA 30094                                                               Conyers, GA 30094

 X      /s/                                                                    Date: April 27, 2020
        Jessica Douglas GA Bar 340570
        Signature of attorney for debtor(s)

        Clark & Washington, LLC
        3300 NE Expressway
        Building 3
        Atlanta, GA 30341
        (404) 522-2222
        (770) 220-0685 - fax

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                       Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
      Case 18-60978-jwc       Doc 74     Filed 04/27/20 Entered 04/27/20 16:58:08            Desc Main
                                        Document      Page 11 of 15



                                       CERTIFICATE OF SERVICE


       I the undersigned certify under penalty of perjury that on this day I served the following parties with a
copy of the attached “Post-Confirmation Modification of Plan and Request for its Approval” by placing true
copies of same in the United States Mail with adequate postage affixed to insure delivery, addressed to:


Steven Anthony Crawford
Camille Elizabeth Crawford
1040 Meadows Springs Drive SW
Conyers GA, 30094


       I further certify that Nancy J Whaley, the Chapter 13 Trustee, was served via the ECF electronic
mail/noticing system.

       And, In the same manner, I served the parties listed on the attached matrix at the addresses indicated
therein,




                                                    DATED: 4/27/2020

                                                    /s/
                                                    Jessica Douglas GA Bar No. 340570
                                                    Attorneys for Debtors




       Clark & Washington PC
       3300 NE Expy NE - Bldg 3
       Atlanta, Ga. 30341
       (P) 404-522-2222
       (F) 770-220-0685
Case 18-60978-jwc      Doc 74     Filed 04/27/20 Entered 04/27/20 16:58:08            Desc Main
                                 Document      Page 12 of 15


                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

IN RE:                                            *       CASE NO.: 18-60978-jwc
Steven Anthony Crawford,                          *
DBA S-A-C Trucking, LLC,                          *
and                                               *            CHAPTER: 13
Camille Elizabeth Crawford,                       *
                                                  *
                    Debtors                       *
             UNSWORN DECLARATION UNDER PENALTY OF PERJURY


       I, Steven Anthony Crawford, hereby certify under penalty of perjury that I have direct
knowledge of the information in the attached pleading and it is true and correct to my best belief.

       Signed: s/                                                   Date: 4/27/2020
               Steven Anthony Crawford



       I, Camille Elizabeth Crawford, hereby certify under penalty of perjury that I have direct
knowledge of the information in the attached pleading and it is true and correct to my best belief.

       Signed: s/                                                   Date: 4/27/2020
               Camille Elizabeth Crawford
Label Matrix forCase     18-60978-jwc
                  local noticing        Doc 74    Filed
                                             American     04/27/20
                                                      Express            Entered 04/27/20 16:58:08
                                                              National Bank                              Desc
                                                                                           (p)AMERICAN HONDA     Main
                                                                                                             FINANCE
113E-1                                           Document
                                             c/o Becket and Lee LLP Page    13 of 15       P O BOX 168088
Case 18-60978-jwc                             PO Box 3001                                   IRVING TX 75016-8088
Northern District of Georgia                  Malvern PA 19355-0701
Atlanta
Mon Apr 27 16:12:28 EDT 2020
Amex                                          Julie M. Anania                               Avant Credit, Inc
Correspondence/Bankruptcy                     Nancy J. Whaley                               Attention Bankruptcy
Po Box 981540                                 Standing Chapter 13 Trustee                   Po Box 9183380
El Paso, TX 79998-1540                        Suite 120                                     Chicago, IL 60691-3380
                                              303 Peachtree Center Avenue
                                              Atlanta, GA 30303-1286
BANK OF AMERICA, N.A.                         Bank of America                               Carolee Berasi
PO BOX 31785                                  Attn: Bankruptcy Nc4-105-02-77                Stern & Eisenberg
TAMPA, FL 33631-3785                          Po Box 26012                                  1709 Devonshire Drive
                                              Greensboro, NC 27420-6012                     Columbia, SC 29204-2404


(p)JPMORGAN CHASE BANK N A                    Chase Mortgage                                Citibank, N.A.
BANKRUPTCY MAIL INTAKE TEAM                   10790 Rancho Bernardo Rd                      701 East 60th Street North
700 KANSAS LANE FLOOR 01                      San Diego, CA 92127-5705                      Sioux Falls, SD 57104-0493
MONROE LA 71203-4774


Citibank/Sears                                Citicards                                     Citicards Cbna
Centralized Bankruptcy                        Citicorp Credit Services/Attn: Centraliz      Citi Bank
Po Box 790034                                 Po Box 790040                                 Po Box 6077
St Louis, MO 63179-0034                       Saint Louis, MO 63179-0040                    Sioux Falls, SD 57117-6077


E. L. Clark                                   Collectron Of Atlanta/Carter-Young            Camille Elizabeth Crawford
Clark & Washington, LLC                       Attention: Bankruptcy                         1040 Meadows Springs Drive SW
Bldg. 3                                       Po Box 92269                                  Conyers, GA 30094-5768
3300 Northeast Expwy.                         Atlanta, GA 30314-0269
Atlanta, GA 30341-3932

Steven Anthony Crawford                       Department of the Treasury                    Abbey Ulsh Dreher
1040 Meadows Springs Drive SW                 Internal Revenue Service                      Barrett Daffin Frappier Turner Engel LLP
Conyers, GA 30094-5768                        P.O. Box 7346                                 Suite 100
                                              Philadelphia PA 19101-7346                    4004 Belt Line Road
                                                                                            Addison, TX 75001-4320

ENGS                                          Engs Commercial Finance Co.                   (p)GEORGIA DEPARTMENT OF REVENUE
1 Pierce Place                                c/o Chad J. Hammons, Esq.                     COMPLIANCE DIVISION
Ste 1100 West                                 Jones Walker LLP                              ARCS BANKRUPTCY
Itasca, IL 60143-3149                         190 E. Capitol St., Ste. 800                  1800 CENTURY BLVD NE SUITE 9100
                                              Jackson, MS 39201-2155                        ATLANTA GA 30345-3202

IRS                                           LVNV Funding LLC                              Brandi R. Lesesne
P.O. Box 7346                                 PO Box 10587                                  Barrett Daffin Frappier Turner Engel LLP
Philadelphia PA 19101-7346                    Greenville, SC 29603-0587                     Suite 100
                                                                                            4004 Belt Line Road
                                                                                            Addison, TX 75001-4320

Mallory Velten                                NetCredit                                     New Penn Financial, LLC
Brock and Scott, PLLC                         175 W. Jackson Blvd., Suite 1000              c/o Shellpoint Mortgage Servicing
Attorneys at Law                              Chicago, IL 60604-2863                        PO Box 10826
4360 Chamblee Dunwoody Rd. Suite 310                                                        Greenville, SC 29603-0826
Atlanta, GA 30341-1056
                Case
New Penn Financial, LLC 18-60978-jwc
                        d/b/a Shellpoint Mor Doc 74
                                                  NewRezFiled  04/27/20
                                                         LLC d/b/a Shellpoint Entered    04/27/20
                                                                              Mortgage Servici          16:58:08
                                                                                                         Bryce R. Noel Desc Main
c/o Stern & Eisenberg Souther, PC                     Document          Page    14   of 15
                                                  NewRez LLC d/b/a Shellpoint Mortgage Ser               Aldridge Pite, LLP
1709 Devonshire Drive                             PO Box 10826                                           3575 Piedmont Road, NE, Suite 500
Columbia, SC 29204-2404                           Greenville, SC 29603-0826                              Fifteen Piedmont Center
                                                                                                         Atlanta, GA 30305-1527

PRA Receivables Management, LLC                     PayPal Credit                                        SYNCHRONY BANK
PO Box 41021                                        PO Box 105658                                        c/o Weinstein & Riley, PS
Norfolk, VA 23541-1021                              Atlanta, GA 30348-5658                               2001 Western Ave., Ste 400
                                                                                                         Seattle, WA 98121-3132


Shellpoint Mortgage Company                         Shellpoint Mortgage Servicing                        Synchrony Bank
P.O. Box 51850                                      55 Beattie Place, Suite 110                          c/o PRA Receivables Management, LLC
Livonia, MI 48151-5850                              Greenville, South Carolina 29601-5115                PO Box 41021
                                                                                                         Norfolk, VA 23541-1021


TBF Financial, LLC                                  UNITED STATES DEPARTMENT OF EDUCATION                US Deptartment of Education/Great Lakes
740 Waukegan Rd., Suite 404                         CLAIMS FILING UNIT                                   Attn: Bankruptcy
Deerfield, IL 60015-5505                            P O BOX 8973                                         Po Box 7860
                                                    MADISON, WI 53708-8973                               Madison, WI 53707-7860


United States Attorney                              Mallory Velten                                       Nancy J. Whaley
Northern District of Georgia                        Brock & Scott, PLLC                                  Nancy J. Whaley, Standing Ch. 13 Trustee
75 Ted Turner Drive SW, Suite 600                   4360 Chamblee Dunwoody Road                          303 Peachtree Center Avenue
Atlanta GA 30303-3309                               Suite 310                                            Suite 120, Suntrust Garden Plaza
                                                    Atlanta, GA 30341-1056                               Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                              (d)American Honda Finance Corporation                Chase Card Services
Attn: Bankruptcy                                    National Bankruptcy Center                           Correspondence Dept
P.O. Box 168088                                     P.O. Box 168088                                      Po Box 15298
Irving, TX 75016                                    Irving, TX 75016-8088                                Wilmington, DE 19850


Georgia Department of Revenue                       (d)JPMorgan Chase Bank, N.A.                         (d)JPMorgan Chase Bank, National Association
Accounts Receivable Collection Section              Chase Records Ctr Attn Correspond. Mail              Chase Records Center Attn: Corres.
1800 Century Blvd. NE                               Mail Code LA4-5555                                   Mail Code LA4-5555
Suite 9100                                          700 Kansas Lane                                      700 Kansas Lane
Atlanta, GA 30345                                   Monroe, LA 71203                                     Monroe, LA 71203




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BANK OF AMERICA, N.A.                            (d)BANK OF AMERICA, N.A.                             (d)BANK OF AMERICA, N.A.
                                                    PO Box 31785                                         PO Box 31785
                                                    TAMPA, FL 33631-3785                                 TAMPA, FL 33631-3785
                Case
(du)Bank of America, N.A.18-60978-jwc   Doc 74    Filed
                                             (d)Bank      04/27/20
                                                     of America, N.A. Entered 04/27/20 16:58:08       Desc
                                                                                        (u)JPMorgan Chase Bank,Main
                                                                                                                National Association
                                                 Document
                                             PO Box 31785          Page 15 of 15
                                              Tampa, FL 33631-3785



(d)LVNV Funding LLC                           (u)NewRez LLC dba Shellpoint Mortgage Servici   (d)Synchrony Bank
PO Box 10587                                                                                  c/o PRA Receivables Management, LLC
Greenville, SC 29603-0587                                                                     PO Box 41021
                                                                                              Norfolk VA 23541-1021


End of Label Matrix
Mailable recipients    44
Bypassed recipients     9
Total                  53
